ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on August 1, 1972 (266 So.2d 102) affirming the Summary Judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed December 12, 1973 (287 So.2d 665) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for entry of judgment for petitioner,
Now, therefore, It is Ordered that this court’s mandate heretofore issued in this cause on September 18, 1972 is withdrawn, the judgment of this court filed in this cause on August 1, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary judgment of the circuit court appealed herein is reversed with directions to enter judgment for the appellant. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).